Exhibit 10.1
SECOND AMENDMENT TO LEASE
THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) made and entered into this
23rd day of November, 2010, by and between RADNOR PROPERTIES- SDC, L.P.,
hereinafter referred to as “Landlord” and QLIKTECH, INC., hereinafter referred
to as “Tenant”.
WHEREAS, Landlord leased certain premises consisting of 17,330 rentable square
feet of space commonly referred to Suites 200 and 220 (“Original Premises”)
located at 150 Radnor Chester Road, Radnor, Pennsylvania 19087 pursuant to that
certain Lease dated November 15, 2005 (“Original Lease”) as amended by First
Amendment to Lease dated March 13, 2009 (“First Amendment”), hereinafter
referred to as “Lease,” the Original Premises being more particularly described
therein; and
WHEREAS, Tenant desires to expand the size of the Original Premises by adding,
in the aggregate a portion of the first floor and the entire third floor of the
Building, subject to the early termination of the existing tenants and the
waiver of any rights of first refusal associated with such expansion spaces;
WHEREAS, Landlord and Tenant wish to amend the Lease as follows;
NOW, THEREFORE, in consideration of these present and the agreement of each
other, Landlord and Tenant agree that the Lease shall be and the same is hereby
amended as follows:
1. Incorporation of Recitals. The recitals set forth above, the Lease referred
to therein and the exhibits attached hereto are hereby incorporated herein by
reference as if set forth in full in the body of this Second Amendment.
Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Lease.
2. Lease of Additional Premises.
(a) The Lease is hereby amended to provide that Landlord hereby demises and lets
unto Tenant, and Tenant hereby leases and hires from Landlord the following
spaces in the Building, on the terms and conditions set forth herein:
(i) Suite E120 consisting of 4,561 rentable square feet (“Suite E120”); and
(ii) Suite E300 consisting of 17,315 rentable square feet (“Suite E300”);
Suite E120 and Suite E300 are collectively referred to as the “Additional
Premises” and each individually as an “Additional Premises” and are shown on the
space plans (the “Space Plans”) attached hereto as Exhibit “A” and Exhibit “A-1”
and made a part hereof.
(b) The term of the Lease for the Additional Premises shall commence upon
“substantial completion” of the Landlord’s Work (as defined in subparagraph
(c) hereof) related to the Additional Premises (the “Additional Premises
Commencement Date”). For the purposes of this Second Amendment, “substantial
completion” or “substantially completed” shall mean when the Landlord’s Work has
been completed to the extent that the Premises (i.e. Original Premises and
Additional Premises) may be occupied by Tenant for its Permitted Uses, subject
only to the completion of minor finishing, adjustment of equipment, and other
minor construction aspects that do not prevent Tenant from operating its
business in such Premises, and Landlord has procured a certificate of occupancy
from the applicable governmental authority permitting the occupancy of such
Premises. The parties hereby acknowledge and agree that the substantial
completion of Landlord’s Work with respect to Suite E120 and Suite E300 may
occur on different dates, and in such event (i) Tenant shall be authorized to
commence its business operations in such substantially completed Additional
Premises and (ii) the Additional Premises Commencement Date shall be defined
separately as the “Suite E120 Additional Premises Commencement Date” and the
“Suite E300 Additional Premises Commencement Date”, as the case may be. The last
to occur of the Suite E120 Additional Premises Commencement Date and the
Suite E300 Additional Premises Commencement Date shall be referred to herein as
the “Last Additional Premises Commencement Date”. Tenant shall execute a
Confirmation of Lease Term substantially in the form attached hereto as Exhibit
“B” memorializing the substantial completion of each portion of the Additional
Premises and the applicable corresponding Additional Premises Commencement Date,
including a Confirmation of Lease Term to memorialize the Last Additional
Premises Commencement Date. If Tenant fails to execute or object to any
applicable Confirmation of Lease Term within ten (10) business days of its
delivery, Landlord’s determination of such dates shall be deemed accepted. If
Tenant objects to any applicable Confirmation of Lease Term as delivered within
ten (10) business days of its delivery, Landlord and Tenant shall use good faith
efforts to resolve any such objections. It is the mutual intention of Landlord
and Tenant that the Additional Premises shall be leased to and occupied by
Tenant on and subject to all of the terms, covenants and conditions of the Lease
except as otherwise expressly provided to the contrary in this Second Amendment,
and to that end, Landlord and Tenant hereby agree that from and after the Last
Additional Premises Commencement Date the word “Premises”, as defined in the
Lease, shall mean and include both the Original Premises and the Additional
Premises, containing a total of 39,206 RSF, unless the context otherwise
requires.

 

 



--------------------------------------------------------------------------------



 



(c) Landlord shall construct and do such other work in the Additional Premises
and Original Premises (collectively, the “Landlord’s Work”) in substantial
conformity with the Space Plans (which shall include the space plan for the
Original Premises attached hereto as Exhibit “A-2” and the plans and
specifications prepared by Landlord’s architect (the “Plans and Specs”). In
consideration of Landlord’s performance of Landlord’s Work, Tenant shall pay to
Landlord a construction management fee equal to four percent (4%) of the total
cost of the Landlord’s Work, which construction management fee shall be paid
from the Tenant Allowance (as hereafter defined). Landlord shall involve Tenant
in the process of developing the Plans and Specs for the Landlord’s Work. The
cost of the Final Plans and Specs shall be paid from the Tenant Allowance and
such Plans and Specs shall be submitted to Tenant for its approval, such
approval not to be unreasonably withheld or delayed. If Tenant does not advise
Landlord in writing of its disapproval of the Plans and Specs, and a detailed
explanation of the reasons therefor, within five (5) business days after
Landlord’s delivery of the Plans and Specs, the same shall be deemed approved by
Tenant in all respects. If Tenant shall desire any changes, Tenant shall so
advise Landlord in writing and Landlord shall determine whether such changes can
be made in a reasonable and feasible manner. If Landlord agrees to make such
reasonable changes, Landlord shall revise the Plans and Specs and resubmit the
same to Tenant for its reasonable approval. If Tenant does not advise Landlord
in writing of its disapproval of the revised Plans and Specs, and a detailed
explanation of the reasons therefor, within two (2) business days after
Landlord’s delivery of the revised Plans and Specs, the same shall be deemed
approved by Tenant in all respects.
(d) If, after the Plans and Specs have been approved by Tenant and Landlord, any
material revision or supplement to Landlord’s Work is deemed necessary by
Landlord in its reasonable discretion, those revisions and supplements shall be
submitted to Tenant for approval, which approval shall not be unreasonably
withheld or delayed. All of Landlord’s Work shall be constructed in a good and
workmanlike manner using first quality materials, all in accordance with best
trade practices and in compliance with all applicable laws, ordinances and
regulations. If Landlord shall be delayed in the substantial completion of
Landlord’s Work as a result of (i) Tenant’s failure to approve the Plans and
Specs within the time periods set forth above, or to furnish other reasonably
requested information for the furtherance of Landlord’s Work in a timely manner
following Landlord’s written request to Tenant for the same; (ii) Tenant’s
request for materials, finishes or installations other than originally agree to
by the parties; (iii) Tenant’s changes in said Plans and Specs, which change has
an associated time change; or (iv) Tenant’s unreasonable interference with
Landlord’s Work (each, a “Tenant’s Delay”); then the Additional Premises
Commencement Date and the payment of Fixed Rent hereunder shall be accelerated
by the number of days of such delay. Notwithstanding anything to the contrary
stated in subparagraph 2(b) above, the Term shall commence on the date the
Landlord’s Work with respect to the Additional Premises would have been
substantially completed but for Tenant’s Delay. When Landlord considers the
Landlord Work to be substantially complete (taking into account that substantial
completion of Landlord’s Work in Suite E120, Suite E300 and the Original
Premises may occur on different dates), Landlord will notify Tenant and, within
two (2) business days thereafter, Landlord’s representative and Tenant’s
representative shall conduct a walk through and identify any necessary touch-up
work, repairs and/or minor completion items as are necessary for final
completion of the Landlord Work (collectively, “Punch List Items”). Neither
Landlord’s representative nor Tenant’s representative shall unreasonably
withhold his or her agreement on Punch List Items. Landlord shall cause all
Punch List Items to be completed within thirty (30) days after the date of
substantial completion of Landlord’s Work with respect to the applicable portion
of the Premises (i.e. Original Premises, Suite E120, and/or Suite E300) or such
longer period of time as reasonably necessary under the circumstances, provided
Landlord is diligently pursuing.

 

2



--------------------------------------------------------------------------------



 



(e) Tenant is entitled to a tenant improvement allowance in the amount of $45.00
per square foot of the Premises, as expanded by the Additional Premises
(totaling $1,764,270.00) (the “Tenant Allowance”), which is to be used for
improvements to the Additional Premises and/or Original Premises, as the case
may be; provided that up to $3.00 per square foot of the Allowance may be used
for Tenant’s furniture, fixtures and equipment. Landlord and Tenant agree that
Landlord’s obligation to pay for the cost of Landlord’s Work shall be limited to
the amount of the Tenant Allowance and that Tenant shall be responsible for the
cost of Landlord’s Work to the extent that it exceeds the Tenant Allowance.
Tenant shall pay such costs which exceed the Tenant Allowance within thirty
(30) days of written request by Landlord.
(f) Landlord acknowledges that the substantial completion of the Landlord’s Work
with respect to the Additional Premises in compliance with the provisions of
this Second Amendment beyond April 1, 2010 (the “Completion Date”) will cause
Tenant to suffer certain damages which are difficult to quantify. If substantial
completion of the Landlord’s Work with respect to the Additional Premises does
not occur on or before the Completion Date (subject to force majeure or Tenant’s
Delay), then Tenant shall be entitled to one (1) day of free rent (i.e., Fixed
Rent and any Additional Rent applicable to the actual square footage of the
Additional Premises where Landlord’s Work has not been substantially completed)
for each day after the Completion Date that substantial completion of Landlord’s
Work with respect to the Additional Premises occurs, and Tenant may offset any
such accrued rent credits against any Fixed Rent, Additional Rent or other
amounts due Landlord under the Lease. Time is of the essence as to this
provision.
(g) From and after each Additional Premises Commencement Date (the Suite E120
Additional Premises Commencement Date and the Suite E300 Additional Premises
Commencement Date, as the case may be) Tenant’s Share shall increase to take
into account the portion of the Additional Premises substantially completed and
shall be calculated as a fraction, the numerator of which shall be the total
amount of square footage in the Premises (i.e. the Original Premises plus the
substantially completed Additional Premises) and the denominator shall be
339,544.
(h) Temporary Space. During the performance of Landlord’s Work, if Tenant shall
notify Landlord in writing of its need for temporary space then if any space or
suites in the Building become available for lease (“Temporary Space”), Landlord
shall notify Tenant in writing of such availability. Upon receipt of such
written notice, Tenant shall have ten (10) days to notify Landlord of whether or
not it agrees to lease such Temporary Space from Landlord. If Tenant agrees to
lease such Temporary Space, Tenant shall pay Landlord a monthly rental amount
based on an annual calculation of $20.00 per leasable square foot of the
Temporary Space. Tenant’s lease of the Temporary Space shall be on a
month-to-month basis and may be terminated by Landlord or Tenant upon thirty
(30) days written notice. The Temporary Space shall be delivered to Tenant “AS
IS”, in a good, neat, orderly and broom clean condition with all personal
property and other tenants removed from such Temporary Space, and rent for such
Temporary Space shall commence on that date which is the earlier of:
(x) Tenant’s occupancy thereof, and (y) five (5) days after Landlord delivers
such Temporary Space to Tenant free of other tenants and occupants. Other than
the terms listed in this subparagraph, Tenant’s occupancy of the Temporary Space
shall be on the same terms and conditions of the Lease.
3. Term Extension. The Lease Term is hereby extended and shall expire ten
(10) years and three (3) months following the Last Additional Premises
Commencement Date (“Expiration Date”).

 

3



--------------------------------------------------------------------------------



 



4. Fixed Rent. Commencing on the dates referenced in the rent schedules below,
Tenant shall pay Fixed Rent as follows:
For the Original Premises:

                                  Time Period                     From   To    
Rent/sf     Rent/mo     Rent/yr  
Last Additional Premises Commencement Date
  Month 1     $ 0.00 **   $ 0     $ 0  
Month 2
    12     $ 27.50 *   $ 39,714.58       476,575.00  
Month 13
    24     $ 28.25 *   $ 40,797.71       489,572.50  
Month 25
    36     $ 29.00 *   $ 41,880.83       502,570.00  
Month 37
    48     $ 29.75 *   $ 42,963.96       515,567.50  
Month 49
    60     $ 30.50 *   $ 44,047.08       528,565.00  
Month 61
    72     $ 31.25 *   $ 45,130.21       541,562.50  
Month 73
    84     $ 32.00 *   $ 46,213.33       554,560.00  
Month 85
    96     $ 32.75 *   $ 47,296.46       567,557.50  
Month 97
    108     $ 33.50 *   $ 48,379.58       580,555.00  
Month 109
  Expiration Date     $ 34.25 *   $ 49,462.71       593,552.50  

      *  
plus Additional Rent and Electric
  **  
plus Electric

For Suite E120:

                                  Time Period                     From   To    
Rent/sf     Rent/mo     Rent/yr  
Suite E120 Additional Premises Commencement Date
  Last Additional Premises Commencement Date     $ 27.50 *   $ 10,452.29     $
125,427.50  

      *  
plus Additional Rent and Electric

For Suite E300:

                                  Time Period                     From   To    
Rent/sf     Rent/mo     Rent/yr  
Suite E300 Additional Premises Commencement Date
  Last Additional Premises Commencement Date     $ 27.50 *   $ 39,680.21     $
476,162.50  

      *  
plus Additional Rent and Electric

 

4



--------------------------------------------------------------------------------



 



For the Additional Premises:

                                  Time Period                     From   To    
Rent/sf     Rent/mo     Rent/yr  
Last Additional Premises Commencement Date
  Month 3     $ 0 **   $ 0     $ 0  
Month 4
    12     $ 27.50 *     50,132.50       601,590.00  
Month 13
    24     $ 28.25 *     51,499.75       617,997.00  
Month 25
    36     $ 29.00 *     52,867.00       634,404.00  
Month 37
    48     $ 29.75 *     54,234.25       650,811.00  
Month 49
    60     $ 30.50 *     55,601.50       667,218.00  
Month 61
    72     $ 31.25 *     56,968.75       683,625.00  
Month 73
    84     $ 32.00 *     58,336.00       700,032.00  
Month 85
    96     $ 32.75 *     59,703.25       716,439.00  
Month 97
    108     $ 33.50 *     61,070.50       732,846.00  
Month 109
  Expiration Date     $ 34.25 *     62,437.75       749,253.00  

      *  
plus Additional Rent and Electric
  **  
plus Electric

In the event that Additional Premises Commencement Date is not the first day of
the calendar month, then Tenant shall pay to Landlord a sum equal to the
pro-rated Fix Rent and Additional Rent (based on the monthly rent amount stated
in the rent schedules above (and further taking into account the monthly rent
amounts due for Suite E120 and Suite E300 individually should Landlord’s Work
with respect to such spaces be substantially completed on different dates)) as
rent for the fractional part of the month in which the Additional Premises
Commencement Date occurs.
5. Additional Rent. Commencing on the Suite E120 Additional Premises
Commencement Date, the Base Year for Suite E120 shall be calendar year 2011,
provided that Tenant shall pay to Landlord Tenant’s Share of the costs of snow
and ice removal to the extent the same exceed $0.15 per square foot of
Suite E120 per annum. Commencing on the Suite E300 Additional Premises
Commencement Date, the Base Year for Suite E300 shall be calendar year 2011,
provided that Tenant shall pay to Landlord Tenant’s Share of the costs of snow
and ice removal to the extent the same exceed $0.15 per square foot of
Suite E300 per annum. From and after the Last Additional Premises Commencement
Date, all references in Article 4 of the Original Lease to Base Year shall
thereafter refer to calendar year 2011 for the Premises and Tenant shall pay
Tenant’s Share of Recognized Expenses, other than snow and ice removal costs,
over the 2011 Base Year and snow and ice removal costs to the extent the same
exceed $0.15 per square foot of the Premises per annum.
6. Renewal. Notwithstanding anything in Article 29 of the Lease or any other
Article of the Lease to the contrary, provided (i) Tenant is not in default
beyond any applicable notice and cure period at the time of exercise;
(ii) Tenant has not been in default beyond any applicable notice and cure period
of any monetary obligations under this Lease more than twice in the twenty-four
(24) month period preceding the date Tenant notifies Landlord of its desire to
renew this Lease; (iii) Tenant is fully occupying the Premises; and (iv) the
Lease is in full force and effect, then Tenant shall have the right to renew
this Lease for one (1) term of five (5) years beyond the end of the Term (the
“Renewal Term”). Tenant shall furnish written notice of intent to renew twelve
(12) months prior to the expiration of the applicable Term, failing which, such
renewal right shall be deemed waived; time being of the essence. The terms and
conditions of this Lease during the Renewal Term shall remain unchanged except
that the annual Fixed Rent for the Renewal Term shall be ninety-five percent
(95%) of the Fair Market Rent (as such term is hereinafter defined). All factors
regarding Additional Rent shall remain unchanged in the absence of further
agreement by the parties. Anything herein contained to the contrary
notwithstanding, Tenant shall have no right to renew the Term hereof other than
or beyond the one (1) consecutive five (5) year Renewal Term hereinabove
described; provided Landlord and Tenant may enter into a separate written
agreement for further renewals should the parties so desire. It shall be a
condition of such Renewal Term that Landlord and Tenant shall have executed, not
less than nine (9) months prior to the expiration of the then expiring Term
hereof, an appropriate amendment to this Lease, in form and content reasonably
satisfactory to each of them, memorializing the extension of the Term hereof for
the next ensuing Renewal Term.

 

5



--------------------------------------------------------------------------------



 



For purposes of this Lease, “Fair Market Rent” shall mean the base rent, for
comparable space (comparable as to building and location), net of all free or
reduced rent periods, work letters, cash allowances, fit-out periods and other
tenant inducement concessions however denominated except as hereinafter
provided. In determining the Fair Market Rent, Landlord, Tenant and any
appraiser shall take into account applicable measurement and the loss factors,
applicable lengths of lease term, differences in size of the space demised, the
location of the Building and comparable buildings, amenities in the Building and
comparable buildings, the ages of the Building and comparable buildings,
differences in base years or stop amounts for operating expenses and tax
escalations and other factors customarily taken into account in determining Fair
Market Rent. The Fair Market Rent shall reflect the level of improvement made or
to be made by Landlord to the space and the Recognized Expenses and Taxes under
this Lease. If Landlord and Tenant cannot agree on the Fair Market Rent, the
Fair Market Rent shall be established by the following procedure: (1) Tenant and
Landlord shall agree on a single MAI certified independent appraiser who shall
have a minimum of ten (10) years experience in real estate leasing in the market
in which the Premises is located, (2) Landlord and Tenant shall each notify the
other (but not the appraiser), of its determination of such Fair Market Rent and
the reasons therefor, (3) during the next seven (7) days both Landlord and
Tenant shall prepare a written critique of the other’s determination and shall
deliver it to the other party, (4) on the tenth (10th) day following delivery of
the critiques to each other, Landlord’s and Tenant’s determinations and
critiques (as originally submitted to the other party, with no modifications
whatsoever) shall be submitted to the appraiser, who shall decide whether
Landlord’s or Tenant’s determination of Fair Market Rent is more correct. The
determinations so chosen shall be the Fair Market Rent. The appraiser shall not
be empowered to choose any number other than the Landlord’s or Tenant’s. The
fees of the appraiser shall be paid by the non-prevailing party. Article 29 of
the Lease is hereby terminated in its entirety and replaced with this paragraph
6.
7. Expansion Right. Subject to (a) Tenant not being in default beyond any
applicable notice and cure period at the time of exercise nor Tenant being in
default beyond any notice and cure period of any monetary obligations under this
Lease more than twice during the twenty-four (24) month period preceding the
time of exercise; (b) Tenant occupying not less than all of the Premises;
(c) the rights of other tenants within the Building pursuant to written leases
in effect as of the date of this Second Amendment, and (d) such limitations as
are imposed by other tenant leases in effect as of the date of this Second
Amendment, if, at any time during the Term (including any Renewal Term),
Landlord intends to enter into a lease for Suites E100, E110, E120, E-130 and/or
E140 (individually or all together herein referred to as the “Offered Space”)
with anyone other than the tenant then occupying such Offered Space, Landlord
shall first offer to Tenant the right to include the Offered Space within the
Premises. With respect to such offer, Landlord shall notify Tenant in writing
with regard to the Offered Space, and in such written notice, Landlord shall
provide Tenant with the terms upon which Landlord would lease such Offered Space
(if such notice is within the first two (2) years following the Additional
Premises Commencement Date, such terms shall be the same terms as set forth in
this Lease with the free rent and tenant allowance prorated for the remaining
Term), provided that, if there are less than three (3) years remaining on the
then current Term at the time of exercise, Tenant shall also extend the Term of
the Lease for at least an additional three (3) year Term, whereupon Tenant shall
have fifteen (15) days next following Landlord’s delivery of such notice within
which to accept such terms, time being of the essence. Should Tenant accept such
terms specified by Landlord, the parties shall enter into a new lease, or an
amendment to this Lease, to memorialize their agreement. In the absence of any
further agreement by the parties, such Offered Space shall be delivered “AS IS”,
in a good, neat, orderly and broom clean condition with all personal property
and other tenants removed from such Offered Space, and Rent for such Offered
Space shall commence on that date which is the earlier of: (x) Tenant’s
occupancy thereof, and (y) five (5) days after Landlord delivers such Offered
Space to Tenant free of other tenants and occupants. If Tenant shall not accept
Landlord’s terms within such fifteen (15) day period, or if the parties shall
not have executed and delivered a mutually satisfactory new lease or lease
amendment within forty-five (45) days next following Landlord’s original notice
under this paragraph 7, then Tenant’s rights to lease such space shall lapse
until such Offered Space again becomes available for lease, and Landlord may, at
its discretion, lease such Offered Space to a third party upon the identical
terms and conditions offered to Tenant in writing, or on terms and conditions
less favorable to the third party than were offered to Tenant in writing.
Tenant’s rights hereunder shall not include the right to lease less than all of
the space identified in Landlord’s notice. Anything herein contained to the
contrary notwithstanding, Landlord may at any time modify or extend any existing
or future tenant lease involving the Offered Space, without in any such case
notifying or offering such space to Tenant, or giving rise to any right of
Tenant hereunder. Nothing contained in this paragraph 7 is intended nor may
anything herein be relied upon by Tenant as a representation by Landlord as to
the availability of the Offered Space within the Building at any time.

 

6



--------------------------------------------------------------------------------



 



8. Early Termination. Notwithstanding anything in Article 28 of the Lease or any
other Article of the Lease to the contrary, Tenant shall have a one-time right
to terminate this Lease, on the last day of the 87th month following the Last
Additional Premises Commencement Date (“Early Termination Date”), provided
Tenant (i) is not then in default beyond any applicable notice and cure period
nor has been in default beyond any applicable notice and cure period of any
monetary obligations under this Lease more than twice during the twenty-four
(24) month period immediately preceding such 87th month, (ii) gives Landlord not
less than twelve (12) months prior written notice, and (iii) pays to Landlord,
within fifteen (15) days of said notice, the Early Termination Payment. The
“Early Termination Payment” shall equal the sum of four (4) months Fixed Rent at
the then current rate, plus the unamortized (on a straight-line basis over the
Term with interest at ten percent (10%)): (a) brokerage commissions and
attorneys’ fees paid by Landlord in connection with this Second Amendment and
(b) Tenant Allowance. Failure to provide written notice and payment within the
prescribed time frame will be considered by Landlord, without the necessity of
additional notice, as a waiver of this right to terminate. Tenant acknowledges
and agrees that the Early Termination Payment is not a penalty and is fair and
reasonable compensation to Landlord for the loss of expected rentals from Tenant
over the remainder of the scheduled Term. If Tenant timely and properly
exercises the Early Termination Option in accordance with this provision, this
Lease and the Term shall come to an end on the Early Termination Date with the
same force and effect as if the Term were fixed to expire on such date, and the
terms and provisions of Article 19 of the Original Lease shall apply. Article 28
of the Lease is hereby deleted in its entirety and replaced with this paragraph
8.
9. Restoration. In connection with the expansion into the Additional Premises,
Tenant may install (or have installed on its behalf as part of Landlord’s Work)
interior staircases between floors one (1) and two (2) and between floors two
(2) and three (3). Tenant shall be responsible for paying for the Landlord’s
reasonable out of pocket costs and expenses for the removal of the interior
staircases and the restoration of the applicable staircase areas of the Premises
(the “Staircase Removal and Restoration”), unless Landlord notifies Tenant
otherwise prior to the expiration of the Term. Landlord shall be responsible for
performing the Staircase Removal and Restoration. Upon completion of the
Staircase Removal and Restoration and within thirty (30) days of receipt of
invoices and other reasonable evidence requested by Tenant of the out of pocket
costs and expenses of the Staircase Removal and Restoration, Tenant shall
reimburse Landlord for the reasonable out of pocket costs and expenses of the
Staircase Removal and Restoration, which reimbursement shall not to exceed
Seventy Five Thousand and 00/100 Dollars ($75,000.00).
10. Contingency. This Second Amendment is expressly contingent on Landlord’s
ability to make the Additional Premises available to Tenant by terminating or
amending the existing leases with the tenants in occupancy as of the date of
this Second Amendment and obtaining a waiver of the right of first offer to
lease such Additional Premises from tenants existing as of the date of this
Second Amendment who have such right of first offers in their respective leases.
In the event Landlord has not, within sixty (60) days of the date of this Second
Amendment (the “Contingency Date”), provided written notice to Tenant that it
has (i) successfully negotiated for the termination or relocation of existing
tenants in occupancy of the Additional Premises, and (ii) obtained a waiver of
the right of first offer to lease such Additional Premises from tenants existing
as of the date of this Second Amendment who have such right of first offers in
their respective leases, then either party shall have the right, at any time
after the Contingency Date, to provide written notice to the other which notice
shall provide that such party intends to terminate this Second Amendment. In the
event Landlord provides notice to Tenant, this Second Amendment shall terminate
upon receipt of the notice by Tenant. In the event Tenant delivered the notice,
then Landlord shall have an additional thirty (30) days to satisfy conditions
(i) and (ii) in this Section 10 and if Landlord provides written notice of the
satisfaction of such conditions within such additional thirty (30) day period,
Tenant’s notice shall be of no further force or effect and this Second Amendment
shall remain in full force and effect. In the event that Landlord fails to
satisfy conditions (i) and (ii) in this Section 10 within the additional thirty
(30) day period, this Second Amendment shall be terminated without penalty to
Tenant. Landlord shall provide Tenant a weekly status report on each of the
existing tenants in occupancy and efforts made to satisfy conditions (i) and
(ii) set forth above.

 

7



--------------------------------------------------------------------------------



 



11. Tenant Representations: Tenant hereby confirms that (i) the Lease is in full
force and effect and Tenant is in possession of the Original Premises;
(ii) there are no defaults by Landlord under the Lease, and (iii) Tenant’s
security deposit is $25,000.
12. Brokerage Commission Landlord and Tenant mutually represent and warrant to
each other that they have not dealt, and will not deal, with any real estate
broker or sales representative in connection with this proposed transaction,
except Newmark Knight Frank Smith Mack, whose commission shall be paid by
Landlord. Each party agrees to indemnify, defend and hold harmless the other and
their directors, officers and employees from and against all threatened or
asserted claims, liabilities, costs and damages (including reasonable attorney’s
fees and disbursements) which may occur as a result of a breach of this
representation.
13. Parking. Notwithstanding anything contained in the Lease to the contrary,
Tenant is hereby entitled to ten (10) reserved/exclusive parking spaces in the
designated parking area located underneath the Building.
14. Signage. Notwithstanding anything contained in the Lease to the contrary,
Tenant shall have the right to (i) display signage in the elevator lobbies on
each floor of the Building which Tenant occupies; (ii) display signage at each
entrance to its Premises on the Premises door; (iii) have its name included on a
proportionate number of listings in the Building’s tenant directories; and
(iv) subject to receipt of approval from all applicable governmental
authorities, install signage on the existing monument sign for the Building
located at the western most entrance to the Building property off of Lancaster
Avenue. Tenant’s signage in items (i) through (iv) above shall be professionally
prepared, displayed in locations reasonably acceptable to Landlord, and of a
design and that is subject to Landlord’s prior approval, which approval shall
not be unreasonably withheld, conditioned or delayed.
15. Binding Effect. Except as expressly amended hereby, the Lease remains in
full force and effect in accordance with its terms. Tenant specifically
acknowledges and agrees that Article 18 of the Lease concerning Confession of
Judgment is and shall remain in full force and effect in accordance with its
terms.
[SIGNATURES ON THE FOLLOWING PAGE]

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Second Amendment
on the date first above written.

                              LANDLORD:

RADNOR PROPERTIES-SDC, L.P.               By:   Radnor GP-SDC, L.L.C., its
general partner      
WITNESS:
                   
 
                    /s/ Rich McGuckin       By:   /s/ Daniel Palazzo            
         
 
          Name:   Daniel Palazzo    
 
          Title:   Vice President-Asset Manager    
 
                            TENANT:

QLIKTECH, INC.      
ATTEST:
                   
 
                    /s/ Brighid de Garay       By:   /s/ William Sorenson      
               
 
          Name:   William Sorenson    
 
          Title:   Chief Financial Officer    

 

9



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SUITE E120 SPACE PLAN

 

10



--------------------------------------------------------------------------------



 



EXHIBIT “A-1”
SUITE E300 SPACE PLAN

 

11



--------------------------------------------------------------------------------



 



EXHIBIT “A-2”
ORIGINAL PREMISES SPACE PLAN AS
REVISED TO ACCOUNT FOR LANDLORD’S WORK

 

12



--------------------------------------------------------------------------------



 



EXHIBIT “B”

         
Premises:
       
 
 
 
         
Square Footage:
       
 
 
 
   
Suite Number:
       
 
 
 
   

CONFIRMATION OF LEASE TERM
THIS MEMORANDUM is made as of the  _____  day of                     , 2010
between RADNOR PROPERTIES-SDC, L.P., a Delaware limited partnership, with an
office at 555 Lancaster Avenue, Suite 100, Radnor, PA 19087 (“Landlord”) and
QLIKTECH, INC. with its principal place of business at
                                                             (“Tenant”), who
entered into a lease amendment dated for reference purposes as of
                      _____, 2010 (“Amendment”), covering certain premises
located at                                                             . All
capitalized terms, if not defined herein, shall be defined as they are defined
in the Lease.
1. The Parties to this Memorandum hereby agree that the date of
                      _____, 200___  is the “Additional Premises Commencement
Date” for Suite                     .
2. Tenant hereby confirms the following:
(a) That it has accepted possession of Suite                      pursuant to
the terms of the Amendment;
(b) That the Tenant Allowance applicable to Suite                      is
$                    
(c) That there are no offsets or credits against rentals;
(d) That there is no default by Landlord or Tenant under the Lease or Amendment
and the Lease and Amendment is in full force and effect.
3. Landlord hereby confirms to Tenant that its Building Number is
                     and its Lease Number is                     . This
information must accompany each Rent check or wire payment.

                      4. Tenant’s Notice Address is:       Tenant’s Billing
Address is:    
 
                                 
 
                                 
 
                                 
Attn:
          Attn:        
 
 
 
         
 
   
Phone No.:
          Phone No.:        
 
 
 
         
 
   
Fax No.:
          Fax No.:        
 
 
 
         
 
   
E-mail:
          E-mail:        
 
 
 
         
 
   

 

13



--------------------------------------------------------------------------------



 



5. This Memorandum, each and all of the provisions hereof, shall inure to the
benefit, or bind, as the case may require, the parties hereto, and their
respective successors and assigns, subject to the restrictions upon assignment
and subletting contained in the Lease.
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this agreement on the
date first above written.

                              LANDLORD:

RADNOR PROPERTIES-SDC, L.P.               By:   Radnor GP-SDC, L.L.C., its
general partner      
WITNESS:
                   
 
                   
 
      By:                              
 
          Name:        
 
          Title:        
 
                            TENANT:

QLIKTECH, INC.      
ATTEST:
                   
 
                   
 
      By:                              
 
          Name:        
 
          Title:        

 

14